***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            MONTAVIOUS FINLEY v. WESTERN
                EXPRESS, INC., ET AL.
                     (AC 43361)
                      Alvord, Prescott and Suarez, Js.

                                  Syllabus

The plaintiff, who suffered injuries when the tractor trailer he was operating
   was struck by an unavoidable object, sought to recover uninsured motor-
   ist benefits allegedly due under a policy of insurance issued by the
   defendant C Co. to the defendant W Co. At the time of the accident,
   the plaintiff was an agent or employee of W Co. and was operating a
   tractor trailer maintained by W Co. and covered by a fleet insurance
   policy issued by C Co. The trial court granted the defendants’ motion
   for summary judgment on the ground that there was no genuine issue
   of material fact that the tractor trailer was not covered by uninsured
   motorist insurance. Specifically, the court concluded that Tennessee
   law governed the parties’ dispute, that the plaintiff was not entitled to
   uninsured motorist benefits under Tennessee law because it did not
   require the defendants to provide such coverage, and that certain Con-
   necticut statutes requiring uninsured motorist coverage did not apply
   because the tractor trailer was not registered or principally garaged in
   Connecticut. From the judgment rendered thereon, the plaintiff appealed
   to this court. On appeal, the plaintiff claimed that the court misinter-
   preted applicable Connecticut law and disregarded public policy in con-
   cluding as a matter of law that the insurance policy did not provide
   uninsured motorist coverage and relied solely on Connecticut law in
   arguing that uninsured motorist coverage was required. Held that the
   plaintiff’s appeal was dismissed as moot, the plaintiff having failed to
   challenge all of the bases for the trial court’s summary judgment ruling;
   the principal basis for the court’s ruling was that Tennessee law applied
   to the action and that the plaintiff was not entitled to uninsured motorist
   benefits under Tennessee law, and, as the plaintiff failed to challenge
   this independent basis for the court’s summary judgment ruling, this
   court could not afford any practical relief.
            Argued March 9—officially released June 29, 2021

                            Procedural History

   Acton to recover uninsured motorist benefits alleg-
edly due under a policy of automobile insurance issued
by the defendant National Casualty Company, brought
to the Superior Court in the judicial district of Hartford,
where the court, Hon. A. Susan Peck, judge trial referee,
granted the defendants’ motion for summary judgment
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Appeal dismissed.
   Keith Currier, for the appellant (plaintiff).
  Richard W. Bowerman, with whom was Michael G.
Caldwell, for the appellees (defendants).
                           Opinion

   PER CURIAM. The plaintiff, Montavious Finley,
brought the underlying action against the defendants,
Western Express, Inc. (Western Express), and National
Casualty Company (National Casualty), seeking to
recover uninsured motorist benefits. The plaintiff
appeals from the summary judgment rendered by the
trial court in favor of the defendants. The plaintiff
claims that the court misinterpreted applicable Con-
necticut law and disregarded public policy in conclud-
ing as a matter of law that the automobile insurance
policy under which he sought to recover did not provide
uninsured motorist coverage to him. Because the plain-
tiff has failed to challenge an independent basis for the
court’s ruling, we conclude that the appeal is moot.
Accordingly, we dismiss the appeal.
   In his complaint, the plaintiff alleged in relevant part
that, prior to October 17, 2017, the defendants were in
the business of writing automobile liability insurance
policies and had ‘‘issued’’ an automobile insurance pol-
icy to him and that it included coverage for uninsured
motorist benefits.1 The premiums on the policy had
been paid by Western Express. On or about October
17, 2017, the plaintiff, while operating a tractor trailer
maintained by Western Express on Interstate 84 in West
Hartford, sustained various physical injuries when the
tractor trailer was struck by an unavoidable object. He
alleged that his resulting injuries were caused by the
negligence of an unidentified and uninsured tortfeasor
and that ‘‘[t]he injuries and losses sustained by [him]
are the legal responsibility of the [defendants] pursuant
to the terms of its contract of insurance with [him] and
in accordance with [General Statutes] § 38a-3362
. . . .’’ (Footnote added.) The plaintiff alleged that he
had satisfied all of the conditions required under the
policy, which he maintained entitled him to uninsured
and underinsured motorist coverage.
    In their answer, the defendants, with respect to most
of the allegations of the complaint, either denied the
allegations or left the plaintiff to his proof. The defen-
dants, however, alleged in relevant part that, although
the policy on which the plaintiff relied, which had been
issued to Western Express by National Casualty, was
‘‘in full force and effect’’ at the time of the accident, the
policy did not obligate them to pay uninsured motorist
benefits to a covered person under the policy.
  The defendants raised five special defenses. In rele-
vant part, they alleged that at the time of the alleged
accident the plaintiff was operating the tractor trailer
at issue as an agent or employee of Western Express,
and the tractor trailer was ‘‘covered under a fleet insur-
ance policy with National Casualty . . . that covered
a fleet of commercial tractor trailers maintained by
Western Express . . . .’’ The defendants alleged that
the insurance policy at issue expressly stated that it
did not provide uninsured motorist coverage, and Con-
necticut law requiring such coverage did not apply to
the policy at issue because the policy insured a tractor
trailer that was not registered or principally garaged in
Connecticut.
   The defendants moved for summary judgment on
the grounds that the policy at issue did not contain a
provision for uninsured motorist benefits, the tractor
trailer that the plaintiff allegedly was operating at the
time of the accident was not registered or principally
garaged in Connecticut, and Connecticut law requiring
uninsured motorist coverage did not apply to the tractor
trailer. In support of the motion for summary judgment,
the defendants filed a memorandum of law and an affi-
davit of Ron Lowell, General Counsel to Western
Express, in which he averred that the subject tractor
trailer was not registered in Connecticut, the tractor
trailer was principally garaged in Tennessee, and the
policy under which the tractor trailer was insured did
not provide for uninsured motorist benefits.3
   On February 11, 2019, the plaintiff filed an objection
to the motion for summary judgment. The plaintiff did
not attempt to contradict the material facts for which
proof was submitted by the defendants, but argued that
the defendants’ motion for summary judgment should
be denied. The plaintiff stated that ‘‘[t]he tractor trailer
the plaintiff was driving was owned and self-insured by
the defendant Western Express.’’ The plaintiff did not
state that the policy on which he relied contained a
provision for uninsured motorist benefits, but argued
that, pursuant to General Statutes §§ 38a-371 (a) (2)4
and 38a-336 (a) (1), ‘‘[t]he defendant was required to
maintain uninsured motorist coverage while operating
in Connecticut.’’ On February 22, 2019, the defendants
filed a reply to the plaintiff’s objection.
  On May 6, 2019, the court heard oral argument from
the parties on the motion and objection. On August
30, 2019, the court issued a memorandum of decision
rendering summary judgment in favor of the defen-
dants. The court engaged in a choice of law analysis
and concluded that, in light of the undisputed facts
before it, Tennessee law governed the parties’ dispute
and that the plaintiff was not entitled to uninsured
motorist benefits under Tennessee law, which did not
require the defendants to provide such coverage. The
court noted that, ‘‘[a]lthough public policy in Connecti-
cut favors uninsured motorist coverage . . . it cannot
be said that it would violate a fundamental public policy
or be offensive to our sense of justice to apply Tennes-
see law and thereby allow an out of state vehicle to
operate without such coverage.’’ (Emphasis omitted.)
  The court also addressed the plaintiff’s argument
that, under Connecticut law, §§ 38a-371 and 38a-336 (a)
(1) required the defendants to carry uninsured motorist
coverage. The court concluded that ‘‘[a]pplying these
statutes . . . would not change the outcome’’ it had
reached in applying Tennessee law because ‘‘it ha[d]
been established that the defendants’ vehicle was nei-
ther registered nor principally garaged in [Connecti-
cut] . . . .’’
  Ultimately, the court concluded that ‘‘[t]he defen-
dants were not required to purchase uninsured motorist
coverage for their vehicle, and the uncontested sworn
copy of the defendants’ insurance policy indicates that
their vehicle did not carry such coverage. . . . There-
fore, there is no genuine issue of material fact that
the defendants’ vehicle was not covered by uninsured
motorist insurance.’’ From that judgment, the plaintiff
now appeals. Additional facts and procedural history
will be set forth as necessary.
   On appeal, the plaintiff claims that the court misinter-
preted applicable Connecticut law and disregarded pub-
lic policy in concluding as a matter of law that the
automobile insurance policy under which the plaintiff
sought to recover did not provide uninsured motorist
coverage to him. The plaintiff, relying solely on Con-
necticut law, reiterates in substance the arguments
advanced before the trial court, arguing that the court
erred in its determination that the defendants were
entitled to judgment as a matter of law. The plaintiff
argues that the court erred because Connecticut law
‘‘mandates that all vehicles operating on Connecticut
roadways maintain uninsured motorist coverage’’ and
that Connecticut ‘‘has consistently maintained a strong
public policy favoring uninsured motorist coverage.’’
The plaintiff does not, however, challenge the principal
basis for the court’s summary judgment ruling, that
Tennessee law applies to the action and that he was not
entitled to uninsured motorist benefits under Tennessee
law.5 Because the plaintiff has failed to challenge that
independent basis for the court’s ruling, his appeal is
moot.
   ‘‘Mootness implicates [this] court’s subject matter
jurisdiction and is thus a threshold matter for us to
resolve.’’ (Internal quotation marks omitted.) Hartford
v. CBV Parking Hartford, LLC, 330 Conn. 200, 210, 192
A.3d 406 (2018). ‘‘Where an appellant fails to challenge
all bases for a trial court’s adverse ruling on his claim,
even if this court were to agree with the appellant on
the issues that he does raise, we still would not be able
to provide [him] any relief in light of the binding adverse
finding[s] [not raised] with respect to those claims. . . .
Therefore, when an appellant challenges a trial court’s
adverse ruling, but does not challenge all independent
bases for that ruling, the appeal is moot.’’ (Internal
quotation marks omitted.) Jacques v. Jacques, 195
Conn. App. 59, 61–62, 223 A.3d 90 (2019); see also Doe
v. Hartford Roman Catholic Diocesan Corp., 317 Conn.
357, 379 n.23, 119 A.3d 462 (2015) (‘‘where alternative
grounds found by the reviewing court and unchallenged
on appeal would support the trial court’s judgment,
independent of some challenged ground, the challenged
ground that forms the basis of the appeal is moot
because the court on appeal could grant no practical
relief to the complainant’’ (internal quotation marks
omitted)); see also Hartford v. CBV Parking Hartford,
LLC, supra, 210.
  As we have explained, in the present case, the court
engaged in a choice of law analysis. It then concluded
that Tennessee law applied to the plaintiff’s cause of
action and that the plaintiff was not entitled to unin-
sured motorist benefits under Tennessee law. This con-
clusion was the principal basis for the court’s ruling.
As an alternative basis for its ruling, the court concluded
that, even if Connecticut law applied, the plaintiff still
could not prevail. Thus, even if we agreed with the
plaintiff’s argument under Connecticut law, we would
be unable to provide him any relief in connection with
this appeal because he failed to challenge both indepen-
dent bases for the court’s summary judgment ruling.
Relying on the authorities set forth previously, we con-
clude that the appeal is moot.
      The appeal is dismissed.
  1
     At the outset, we note that the undisputed evidence presented to the
court by the defendants reflects that Western Express is not an insurer, but
that it maintains a fleet of tractor trailers, and National Casualty had issued
a commercial fleet insurance policy to Western Express.
   2
     General Statutes § 38a-336 provides in relevant part: ‘‘(a) (1) (A) Each
automobile liability insurance policy shall provide insurance, herein called
uninsured and underinsured motorist coverage, in accordance with the regu-
lations adopted pursuant to section 38a-334 . . . .’’
   General Statutes § 38a-334 provides in relevant part: ‘‘(a) The Insurance
Commissioner shall adopt regulations with respect to minimum provisions to
be included in automobile liability insurance policies . . . covering private
passenger motor vehicles . . . motor vehicles with a commercial registra-
tion . . . and vanpool vehicles . . . registered or principally garaged in
this state.’’
   3
     Attached to Lowell’s affidavit were copies of the Connecticut Uniform
Police Crash Report for the October 17, 2017 accident, the subject tractor
trailer’s registration, and the tractor trailer’s insurance policy issued by
National Casualty.
   4
     General Statutes § 38a-371 provides in relevant part: ‘‘(a) (2) The owner
of a private passenger motor vehicle not required to be registered in this
state shall maintain security in accordance with this section . . . .
   ‘‘(b) The security required by this section, may be provided by a policy
of insurance complying with this section issued by or on behalf of an insurer
licensed to transact business in this state or, if the vehicle is registered in
another state, by a policy of insurance issued by or on behalf of an insurer
licensed to transact business in either this state or the state in which the
vehicle is registered. . . .’’
   5
     We note that, during oral argument before this court, the plaintiff’s
appellate counsel agreed that the principal basis for the court’s ruling
resulted from its reliance on and application of Tennessee law, and he
acknowledged that, in his appellate brief, he did not challenge this aspect
of the court’s ruling. Following oral argument before this court, we ordered
the parties ‘‘to file simultaneous supplemental briefs addressing the issue
of why the appeal should not be dismissed as moot in light of the fact that
the [plaintiff] has failed to raise a claim of error with respect to one of the
independent bases upon which the trial court’s summary judgment may be
sustained, namely, the trial court’s determination that Tennessee law governs
the parties’ dispute and that as a matter of law the [plaintiff] is not entitled
to judgment in his favor under Tennessee law.’’ The parties have filed supple-